       Case 2:18-cv-03520-GEKP Document 75 Filed 10/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER DIAW ARA et al,
               Plaintiffs                                    CIVIL ACTION
          v.

UNITED STATES et al.,                                        No.18-3520
                Defendants

                                            ORDER

       AND NOW, this 22nd day of October, 2020, upon consideration of the parties' motions in

limine (Doc. Nos. 54, 57) and the parties' responses thereto (Doc. Nos. 58-59, 61, 63) it is hereby

ORDERED that:

       1.      Plaintiffs' Motion in Limine No. 1 is DENIED.

       2.      Plaintiffs' Motion in Limine No. 2 is DENIED.

       3.      Plaintiffs' Motion in Limine No. 3 is .DENIED.

       4.      The Government's Motion in Limine No. 1 is DENIED.

       5.      The Government's Motion in Limine No. 2 is DENIED.

       6.      The Government's Motion in Limine No. 3 is deemed MOOT.

       7.      The Government's Motion in Limine No. 4 is DENIED.

       8.     The Government's Motion in Limine No. 5 is DENIED.

        9.   The Government's Motion in Limine No. 6 is GRANTED IN PART as explained
in the Memorandum accompanying this Order.

       10.    The Government's Motion in Limine No. 7 is deemed MOOT.




                                                1
